Citation Nr: 9909100	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death (other than due to tobacco use), to include 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran had active service from March 1945 to December 
1948.  The veteran died on June [redacted], 1993.  The 
appellant is the veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied entitlement to service 
connection for the cause of the veteran's death.  In an order 
dated April 8, 1997, the Board remanded the case to the RO 
for further development of this issue and to address the 
raised issue of entitlement to accrued benefits.  

At the time of the veteran's death in June 1993, there was a 
pending claim of entitlement to service connection for lung 
cancer.  In rating decision of June 1998, the RO denied the 
claim of entitlement to service connection for lung carcinoma 
as a result of exposure to ionizing radiation, for payment of 
accrued benefits only.  The appellant was informed of this 
decision, and that no accrued benefits were payable, later in 
June 1998.  The evidence of record currently before the Board 
demonstrates that the appellant has not filed a Notice of 
Disagreement with the June 1998 rating decision.  
Accordingly, the issue of entitlement to accrued benefits on 
the basis of a claim of entitlement to service connection for 
carcinoma of the lung, to include as a result of exposure to 
ionizing radiation, is not before the Board at this time.

The appellant's representative has raised the issue of 
entitlement to service connection for the cause of the 
veteran's death due to tobacco use.  The RO has not yet 
addressed this issue and the matter is referred to the RO to 
clarify if the appellant wishes to pursue such a claim and, 
if necessary, develop and adjudicate this raised issue.

Finally, the Board notes that the appellant had requested a 
personal hearing.  However, in May 1995, the appellant's 
representative informed the VA that the appellant would not 
be able to appear at the scheduled hearing and she requested 
it be canceled and the appeal certified to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died at the age of 65 years in June 1993 with 
carcinoma of the lung identified as the immediate cause of 
death, and no other significant conditions that contributed 
to death.

3.  At the time of the veteran's death, service connection 
was not established for any disability.

4.  The evidence shows that the veteran was exposed to 
ionizing radiation during service but that the levels were 
low and that there was no reasonable possibility that the 
veteran's lung cancer was the result of that exposure.

5.  The fatal carcinoma of the lung was initially 
demonstrated years after service, and has not been shown to 
be etiologically related to service or a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service, or proximately due to service-connected disability, 
neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded within the meaning of 38 
U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal of entitlement to service connection for the 
cause of the veteran's death (other than due to tobacco use), 
to include due to exposure to ionizing radiation, have been 
properly developed and that the statutory obligation of the 
VA to assist the appellant in the development of this claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
The service-connected disability is considered the principal 
cause of death when such disability, either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (1998).  To be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather is must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (1998).  Service-connected diseases or injuries 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other diseases or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (1998).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4) (1998).

The veteran died on June [redacted], 1993.  According to the 
death certificate, his death was due to carcinoma of the lungs.  
There were no contributory conditions listed.  Service 
connection had not been established for any disability at the 
time of the veteran's death, and his pending claim for 
service connection for carcinoma of the lung due to exposure 
to ionizing radiation was denied subsequently.  

The veteran's service medical records are negative for a 
diagnosis of lung cancer.  The private medical records, 
including records from Prairie du Chien Memorial Hospital, 
Gundersen Clinic and Lutheran Hospital, show that the veteran 
was diagnosed with lung cancer in November 1992, 
approximately 44 years after separation from service.  None 
of the private treatment records relate the veteran's 
carcinoma of the lung to exposure to ionizing radiation.

In a letter dated in July 1993, the Defense Nuclear Agency 
(DNA) confirmed that the veteran had been exposed to U. S. 
atmospheric nuclear testing.  Further evidence from DNA, 
received in April 1994 notes that there is no film badge data 
available for the veteran and it was estimated that he was 
exposed to less than 0.001 rem neutron dose.  The best-
estimate external dose to the average crew member was 
calculated to be .04 rem, with a maximum of 0.08 rem gamma 
dose.  DNA also reported that the average crewman was assumed 
to spend 40 percent of the day topside and 60 percent 
shielded below deck.  It was calculated that the 50-year 
committed dose equivalent to the lungs was 0.016 rem.

In a statement dated in August 1994 from the VA Assistant 
Chief Medical Director for Environmental Medicine and Public 
Health, it is noted that exposure to less than 25.5 rads at 
age 20 provides a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer was related to exposure to ionizing 
radiation.  In conclusion, the medical opinion provided that 
it is unlikely that the veteran's lung cancer can be 
attributed to exposure to ionizing radiation in service.

In addition, the evidence includes an opinion from the 
Director of VA Compensation and Pension Service, dated in 
August 1994, which agrees with the medical opinion from the 
Under Secretary for Health that it is unlikely that the 
veteran's lung cancer resulted from his exposure to ionizing 
radiation in service.

The medical evidence of record does not relate the veteran's 
death due to carcinoma of the lung to his period of service 
44 years prior to the diagnosis of lung cancer.  
Consequently, there is no basis for finding that lung cancer 
was incurred in or aggravated by service.

The evidence demonstrates that the veteran does not have a 
service-connected disability which could have caused or 
contributed to his death.  The medical evidence reveals that 
carcinoma of the lung was initially manifested many years 
after service, without clinical demonstration of any 
relationship to service.  Thus, there is no sound medical 
basis for concluding that the veteran's death was causally 
connected to any service-connected disability.  Accordingly, 
service connection for the veteran's cause of death (other 
than due to tobacco use), to include due to exposure to 
ionizing radiation, must be denied.


ORDER

Service connection for the cause of the veteran's death 
(other than due to tobacco use), to include due to exposure 
to ionizing radiation, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

